The opinion of the court was delivered by
Breaux, J.
Plaintiff is the holder and owner of two promissory motes for two hundred and fifty dollars each, dated July 27, 1891, *42and bearing eight per cent, interest per annum from date, and.' secured as to their payment by mortgage and vendor’s privilege.
In foreclosing his mortgage he proceeded via exeoutiva and had the-property seized on which his mortgage and vendor’s privilege rest.
The defendant in the executory proceedings appealed.
Before this court [the plaintiff has moved to dismiss the defendant’s appeal on two grounds:
1. Because this court is without jurisdiction ratione materim.
2. Because the certificate of the clerk of the District Court is defective.
The first ground only will be passed upon and decided, as it must result in a dismissal of the appeal. There is no necessity of considering and deciding the second ground.
The amount involved is five hundred dollars, exclusive of interest,, secured by mortgage as before stated.
This court is without jurisdiction, and the appeal must be dismissed.
The appellant’s appeal is dismissed at her costs.